          Case 1:20-cv-01027-NONE-EPG Document 7 Filed 08/24/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    PARDIS KHANI,                                      Case No. 1:20-cv-01027-NONE-EPG

12                    Plaintiff,
                                                         ORDER RE: STIPULATION FOR
13            v.                                         DISMISSAL WITHOUT PREJUDICE

14    UNITED STATES OF AMERICA,
                                                         (ECF No. 6)
15                    Defendant.

16

17          Plaintiff, Pardis Khani, and Defendant, United States of America, have filed a stipulation

18    to dismiss the entire action without prejudice (ECF No. 6). In light of the stipulation, the case

19    has ended and is dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of

20    San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully

21    directed to close this case.

22
     IT IS SO ORDERED.
23

24      Dated:     August 24, 2020                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
